Judgment, Supreme Court, New York County (Alfred Kleiman, J.), rendered October 26, 1994, convicting defendant, after a jury trial, of two counts of grand larceny in the fourth degree, and sentencing him, as a second felony offender, to consecutive terms of 2 to 4 years on each count, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. We see no reason to disturb the jury’s determinations as to the reliability of identification testimony. The court’s Sandoval ruling was a proper exercise of discretion (see, People v Walker, 83 NY2d 455, 459; People v Pavao, 59 NY2d 282).
We perceive no abuse of sentencing discretion. Concur— Rosenberger, J. P., Nardelli, Williams and Mazzarelli, JJ.